Vista 1a. moción que antecede con la sola asistencia de la parte promovente, examinado el escrito de oposición radicado por el ape-lante, y apareciendo que el escrito de apelación no ha sido notificado a doña Petra B. Vda. de Marín, uno de los demandados cuya rebel-día había sido anotada después de citación por edictos, y quien resulta parte interesada en el presente recurso de apelación entablado con el propósito de revocar una sentencia que desestimó la demanda en cuanto a sus codemandados y fiadores, se desestima la apelación in-terpuesta contra la sentencia que dictó la Corte de Distrito de San Juan en octubre 7, 1932.